FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 16 August 2022, has been entered into record.  In this amendment, claims 1, 8, and 15 have been amended.
Claims 1-20 are presented for examination.

Response to Arguments
With regards to the objections to the specification and drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov et al. (US 2020/0204468 A1 and Nickolov hereinafter), and further in view of DuBois et al. (US 2021/0019423 A1 and DuBois hereinafter).
As to claims 1 and 8, Nickolov discloses a system and method for evaluating server system reliability, vulnerability, and component compatibility using crowdsourced server and vulnerability data, the system and method having:
obtaining, using a network controller, real-time process information associated with a process executing in an endpoint (0515, lines 1-4; 420, Figure 4); 
determining package information for a package associated with the process based on the process information (0540-0551).
Nickolov fails to specifically disclose:
identifying at least one vulnerability associated with the package information, in real-time and while the process is executing on the endpoint, using a database of vulnerabilities stored on a backend component of the network controller.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Nickolov, as taught by DuBois.
DuBois discloses a system and method for multi-source vulnerability management, the system and method having:
identifying at least one vulnerability associated with the package information, in real-time and while the process is executing on the endpoint, using a database of vulnerabilities stored on a backend component of the network controller (0026, lines 1-12; 0038, lines 11-14; 0039, lines 1-5).
Given the teaching of DuBois, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Nickolov with the teachings of DuBois by identifying a process vulnerability in real-time during execution. DuBois recites motivation by disclosing determining vulnerabilities of executing processes in real-time enables the determination of the system vulnerability (0040). It is obvious that the teachings of DuBois would have improved the teachings of Nickolov by identifying the vulnerability of a process in real-time during execution in order to determine system vulnerability.

As to claim 15, Nickolov discloses:
one or more processors storing computer-readable instructions (100); 
one or more processors configured to execute the computer-readable instructions to (0014, lines 5-8; 100): 
obtain, using a network controller, real-time process information associated with a process executing in an endpoint (0515, lines 1-4; 420, Figure 4); 
determine package information for a package associated with the process based on the process information (0540-0551).
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Nickolov, as taught by DuBois.
DuBois discloses:
identify at least one vulnerability associated with the package information, in real-time and while the process is executing on the endpoint,  using a database of vulnerabilities stored on a backend component of the network controller.
Given the teaching of DuBois, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Nickolov with the teachings of DuBois by identifying a process vulnerability in real-time during execution. Please refer to the teachings recites above with respect to claims 1 and 8 as to why it is obvious to apply the teachings of DuBois to the teachings of Nickolov.

As to claims 2, 9, and 16, Nickolov discloses:
wherein the process information includes an executable path and a filename for the process (0327, lines 1-4; 0334, lines 1-4).

As to claims 3, 10, and 17, Nickolov discloses:
wherein the package information includes a package name, a package version and a package publisher (vendor) (0531-0-533; 0543; 0548).

As to claims 4, 11, and 18, Nickolov discloses:
wherein the real-time process information are obtained (0516-0538) but fails to specifically disclose using one or more sensors running on the endpoint. However, it would have been obvious to one of ordinary skill in the art to use an endpoint sensors since Nickolov discloses that system configuration and signal information is read to detect events (process events) (0516-0538).

As to claims 5, 12, and 19, Nickolov discloses:
wherein the database of vulnerabilities is not stored at the endpoint (320, 334, Figure 3).

As to claims 6 and 13, Nickolov discloses:
wherein identifying the at least one vulnerability comprises providing the package information and the process information to the backend component to identify the at least one vulnerability based on the package information (0187-0188; 0191; 0218-0220).

As to claim 7 and 14, Nickolov discloses:
fixing the at least one vulnerability (0595).

As to claim 20, Nickolov discloses:
wherein the backend component is a software cluster configured to execute multiple processes (0148, lines 1-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431